718 N.W.2d 329 (2006)
476 Mich. 859
Mitchell STEVENSON and Bethany Stevenson, Plaintiffs-Appellants,
v.
BLUE CROSS BLUE SHIELD, Intervening-Plaintiff, and
Michael A. Nizzi, D.O. and Munson Medical Center, Defendants-Appellees.
Docket No. 130951, COA No. 255973.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the January 10, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.